Exhibit 10.2

AAC HOLDINGS, INC.

2014 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR AWARD AGREEMENT

THIS NON-EMPLOYEE DIRECTOR AWARD AGREEMENT (this “Agreement”) is made and
entered into effective as of the      day of                 ,              (the
“Grant Date”), between AAC Holdings, Inc., a Nevada corporation (“Holdings,” and
together with its Affiliates and Subsidiaries, the “Company”), and
                     (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the AAC Holdings, Inc.
2014 Equity Incentive Plan (the “Plan”).

1. Grant of Shares.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
                     shares of common stock, par value $0.001 per share of
Holdings (the “Shares”) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.

(b) The Shares awarded hereunder shall be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of Holdings or its designated agent
in the name of the Grantee, and confirmation and account statements sent to the
Grantee with respect to such book-entry Shares may bear the restrictive legend
referenced in the preceding sentence.

(c) Except as determined by the Committee, in the event (a) of any adjustment as
provided in Section 4.2 of the Plan, or (b) any cash, Shares or other property
is paid by the Company as a dividend on the Shares, such cash, Shares or other
property payable to the Grantee on such Shares shall be subject to the same
terms and conditions as relate to the Shares.

2. Adjustments. The Committee shall make adjustments in the terms and conditions
of this Award in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4.2 of the Plan) affecting
Holdings or any Affiliate, or the financial statements of Holdings or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles. In addition, in the event of certain corporate transactions or
events described in Section 4.2 of the Plan, the Committee may (i) provide for
an equivalent award in respect of securities of the surviving entity of any
merger, consolidation or other transaction or event having a similar effect or
(ii) make provision for a cash payment to the Grantee.

3. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that except as otherwise provided in the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of the Grantee or any holder
or beneficiary with respect to the Award shall not, to that extent, be effective
without the consent of the Grantee, holder or beneficiary.

4. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Award are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Award and the terms of the Plan, the
terms of the Plan shall govern.

5. Severability. If any provision of this Agreement is, or becomes, or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or as to any Person
or the Award, or would disqualify

 

1



--------------------------------------------------------------------------------

the Plan or Award under any laws deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan and Award shall remain in full force and
effect.

6. Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:    AAC Holdings, Inc.    115 East Park Drive, Second Floor   
Brentwood, TN 37027    Attn: Kathryn Sevier Phillips To the Grantee:    The
address then maintained with respect to the Grantee in the Company’s records.

7. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Nevada without giving
effect to conflicts of laws principles.

8. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

9. Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Award Agreement to be duly
executed effective as of the day and year first above written.

 

AAC HOLDINGS, INC. By:  

 

Name:   Kathryn Sevier Phillips Title:   General Counsel and Secretary GRANTEE:

 

 

3